                                           Case 4:19-cv-05932-PJH Document 45 Filed 12/22/20 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CHARLES RAY CATHY,                           Case No. 19-cv-05932-PJH
                                                       Plaintiff,
                                   8
                                                                                        ORDER GRANTING DEFENDANTS'
                                                  v.                                    MOTION FOR SUMMARY JUDGMENT
                                   9
                                                                                        AND MOTION TO DISMISS
                                  10       R. KUZMICZ, et al.,
                                                                                        Re: Dkt. Nos. 24, 36, 44
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This is a civil rights case brought pro se by a state prisoner under 42 U.S.C. §

                                  14   1983. His claims arise from his detention in Pelican Bay State Prison (“PBSP”). Plaintiff

                                  15   alleges several instances of interference with his legal mail and legal publications and

                                  16   retaliation for the filing of grievances. Defendants filed a motion for summary judgment

                                  17   on the grounds that plaintiff failed to administratively exhaust two of his claims and

                                  18   defendants filed a motion to dismiss the two remaining claims. Plaintiff filed an

                                  19   opposition1 and defendants filed a reply. For the reasons set forth below, the motions are

                                  20   granted.

                                  21                                         BACKGROUND

                                  22           This action continues on the amended complaint. Docket No. 6. Plaintiff presents

                                  23   four claims against the defendants. Plaintiff alleges that:

                                  24           1. Defendants Kuzmicz, Thompson, Reynolds, Osborne, Love and Villarreal

                                  25              improperly returned a box of legal documents from his attorney and plaintiff

                                  26

                                  27   1
                                        Plaintiff did not file a formal opposition with the court, but he did send an opposition to
                                  28   defendants. Defendants have provided a copy of the opposition to the court, which the
                                       court has reviewed. Docket No. 33, Ex. A.
                                          Case 4:19-cv-05932-PJH Document 45 Filed 12/22/20 Page 2 of 13




                                   1              never received it.

                                   2          2. Legal mail from the National Legal Professional Associates, Margaret A.

                                   3              Robinson Advocacy Center was not opened in his presence and defendants

                                   4              Reynolds and Kuzmicz were made aware of this violation but were not

                                   5              responsive.

                                   6          3. He was unable to receive issues of Prison Legal News and Human Rights

                                   7              Defense, and defendants Hood, Hallock, Villareal, Parry and Short knew the

                                   8              publications should be delivered but failed to do so.

                                   9          4. Defendants Kuzmicz and Thompson came to the yard to intimidate plaintiff for

                                  10              filing appeals regarding his mail and had him patted down by yard officers. He

                                  11              also states on a separate occasion he sent a legal letter with postage, but the

                                  12              letter was returned to him with the postage ripped off, and a defendant stated
Northern District of California
 United States District Court




                                  13              plaintiff could not send a letter with a used stamp. Plaintiff states that it was

                                  14              not a used stamp and the stamp was ripped off in retaliation for his protected

                                  15              conduct.

                                  16          Defendants argue that plaintiff failed to exhaust his administrative remedies for

                                  17   claim two regarding his legal mail and claim four regarding retaliation. Defendants

                                  18   concede that plaintiff’s first and third claim were properly exhausted but argue that they

                                  19   fail to state a claim for relief.

                                  20                               MOTION FOR SUMMARY JUDGMENT

                                  21          LEGAL STANDARD

                                  22           “The PLRA [Prison Litigation Reform Act] mandates that inmates exhaust all

                                  23   available administrative remedies before filing ‘any suit challenging prison conditions,’

                                  24   including, but not limited to, suits under § 1983.” Albino v. Baca, 747 F.3d 1162, 1171

                                  25   (9th Cir. 2014) (quoting Woodford v. Ngo, 548 U.S. 81, 85 (2006)). To the extent that the

                                  26   evidence in the record permits, the appropriate procedural device for pretrial

                                  27   determination of whether administrative remedies have been exhausted under the PLRA

                                  28   is a motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure.
                                                                                      2
                                           Case 4:19-cv-05932-PJH Document 45 Filed 12/22/20 Page 3 of 13




                                   1   Id. at 1168. The burden is on the defendant to prove that there was an available

                                   2   administrative remedy that the plaintiff failed to exhaust. Id. at 1172. If the defendant

                                   3   meets that burden, the burden shifts to the prisoner to present evidence showing that

                                   4   there is something in his particular case that made the existing and generally available

                                   5   administrative remedies effectively unavailable to him. Id. The ultimate burden of proof

                                   6   remains with the defendant, however. Id. If undisputed evidence viewed in the light most

                                   7   favorable to the prisoner shows a failure to exhaust, a defendant is entitled to summary

                                   8   judgment under Rule 56. Id. at 1166. But if material facts are disputed, summary

                                   9   judgment should be denied and the district judge rather than a jury should determine the

                                  10   facts in a preliminary proceeding. Id.

                                  11          The California Department of Corrections and Rehabilitation (“CDCR”) provides

                                  12   any inmate under its jurisdiction the right to appeal “any policy, decision, action,
Northern District of California
 United States District Court




                                  13   condition, or omission by the department or its staff that the inmate or parolee can

                                  14   demonstrate as having a material adverse effect upon his or her health, safety, or

                                  15   welfare.” Cal. Code Regs. tit. 15, § 3084.1(a) (repealed eff. June 1, 2020).2 To initiate

                                  16   an appeal, also referred to as a grievance, the inmate or parolee must submit a CDCR

                                  17   Form 602 describing the issue to be appealed to the appeals coordinator’s office at the

                                  18   institution for receipt and processing. Id. § 3084.2(a)-(c). The appeal must name “all

                                  19   staff member(s) involved” and “describe their involvement in the issue.” Id. §

                                  20   3084.2(a)(3). The CDCR appeal process consists of three formal levels of appeals: (1)

                                  21   first formal-level appeal filed with one of the institution's appeal coordinators, (2) second

                                  22   formal-level appeal filed with the institution head or designee, and (3) third formal-level

                                  23   appeal filed with the CDCR director or designee. Id. §§ 3084.7, 3084.8. A prisoner

                                  24
                                       2
                                  25     The regulations that set out the features of the administrative remedies process for
                                       California prisoners underwent a substantial restructuring earlier this year. On March 25,
                                  26   2020, and effective June 1, 2020, California Code of Regulations Title 15, sections 3084
                                       through 3084.9 were repealed and replaced with renumbered and amended provisions at
                                  27   sections 3480 through 3487. All the citations in this order to California regulations are to
                                       the regulations in place during the relevant time period for this action, rather than to the
                                  28   current regulations.

                                                                                     3
                                          Case 4:19-cv-05932-PJH Document 45 Filed 12/22/20 Page 4 of 13




                                   1   exhausts the appeal process when he completes the third level of review. Id. §

                                   2   3084.1(b); Harvey v. Jordan, 605 F.3d 681, 683 (9th Cir. 2010). A “cancellation or

                                   3   rejection” of an appeal “does not exhaust administrative remedies.” Cal. Code Regs., tit.

                                   4   15, § 3084.1(b).

                                   5          Facts

                                   6          The following facts are undisputed except where indicated otherwise:

                                   7          Plaintiff states that he exhausted his administrate remedies for all claims by

                                   8   submitting grievance PBSP-18-00553 and PBSP-18-02607. Amended Complaint (“Am.

                                   9   Comp.”) at 1-2. In grievance PBSP-18-00553, plaintiff stated that defendants improperly

                                  10   censored his subscriptions to several legal publications. Id. at 29-31. In grievance

                                  11   PBSP-18-02607, plaintiff stated that defendants improperly returned a box of legal

                                  12   materials to plaintiff’s attorney. Id. at 16-18.
Northern District of California
 United States District Court




                                  13          During his time at PBSP, plaintiff initiated over 23 grievances and exhausted them

                                  14   to the final level of review. Motion for Summary Judgment (“MSJ”), Mosley Decl. ¶¶ 6-7,

                                  15   Ex. 1; Beasley Decl. ¶ 13, Ex. A. None of plaintiff’s grievances related to his claims that

                                  16   defendants improperly opened his mail from the Margaret A. Robinson Advocacy Center

                                  17   or that defendants retaliated against him by having him patted down by yard officers or

                                  18   removing postage. Mosley Decl. ¶¶ 9-12; Beasley Decl. ¶¶ 16-19.

                                  19          Analysis

                                  20          Plaintiff does not dispute the above facts. He argues that grievance PBSP-18-

                                  21   02607 exhausted all of his claims regarding incoming legal mail. Docket No. 33, Ex. A at

                                  22   9. Even viewing the evidence in a light most favorable to plaintiff, defendants are entitled

                                  23   to summary judgment.

                                  24          In Griffin v. Arpaio, 557 F.3d 1117 (9th Cir. 2009), the Ninth Circuit noted that “the

                                  25   primary purpose of a grievance is to alert the prison to a problem and facilitate its

                                  26   resolution, not to lay groundwork for litigation.” Id. at 1120. In Griffin, the plaintiff failed to

                                  27   mention in his grievance that the remedy to his problem, which had been ordered by a

                                  28   prison nurse, had been ignored by the prison staff. Id. at 1118-19. As a result, the prison
                                                                                          4
                                          Case 4:19-cv-05932-PJH Document 45 Filed 12/22/20 Page 5 of 13




                                   1   officials who were aware of the nurse's order reasonably believed that the order had

                                   2   solved the problem. In view of these facts, the Ninth Circuit concluded that the plaintiff

                                   3   failed to properly exhaust his administrative remedies because he did not provide notice

                                   4   of the prison staff's alleged disregard of the nurse’s order and the prison was never

                                   5   alerted “to the nature of his problem.” Id. at 1121.

                                   6          Similar to Griffin, grievance PBSP-18-02607 failed to properly alert prison officials

                                   7   that legal mail from the National Legal Professional Associates, Margaret A. Robinson

                                   8   Advocacy Center was not opened in his presence or that plaintiff was subject to

                                   9   retaliation for his protected conduct. As noted above, the grievance discussed the return

                                  10   of a box from his attorney containing legal materials. Simply that plaintiff also stated

                                  11   generally his legal mail was being excluded, before specifically discussing the box of

                                  12   legal materials is insufficient. Nor did plaintiff mention any retaliation. Plaintiff failed to
Northern District of California
 United States District Court




                                  13   properly alert prison officials to the nature of his grievance. It would be difficult for prison

                                  14   officials to determine from this appeal that there were other specific instances of legal

                                  15   mail improprieties or that plaintiff was subject to retaliation. Administrative remedies may

                                  16   not be exhausted where the grievance, liberally construed, does not have the same

                                  17   subject and same request for relief. See Morton v. Hall, 599 F.3d 942, 946 (9th Cir.

                                  18   2010) (grievance that complained of visitation restrictions and did not mention an assault

                                  19   or theorize that the visitation restriction imposed was related to the assault, was

                                  20   insufficient to put prison officials on notice that staff conduct contributed to the assault).

                                  21   This grievance failed to exhaust these claims.

                                  22          Plaintiff also argues that he provided prison officials enough information regarding

                                  23   these claims through inmate request forms and complaints and letters to the warden.

                                  24   Docket No. 33 at 9. Plaintiff fails to provide any more information, yet even assuming he

                                  25   submitted these filings to the prison he still failed to exhaust administrative remedies.

                                  26   The PLRA’s exhaustion requirement requires “proper exhaustion” of available

                                  27   administrative remedies. Woodford, 548 U.S. at 93. This requirement cannot be

                                  28   satisfied “by filing an untimely or otherwise procedurally defective administrative
                                                                                       5
                                          Case 4:19-cv-05932-PJH Document 45 Filed 12/22/20 Page 6 of 13




                                   1   grievance or appeal.” Id. at 83-84. “Proper exhaustion demands compliance with an

                                   2   agency’s deadlines and other critical procedural rules because no adjudicative system

                                   3   can function effectively without imposing some orderly structure on the course of its

                                   4   proceedings.” Id. at 90-91. A prisoner must complete the administrative review process

                                   5   in accordance with the applicable procedural rules, including deadlines, as a precondition

                                   6   to bringing suit in federal court. See id. at 87; see also Johnson v. Meadows, 418 F.3d

                                   7   1152, 1159 (11th Cir. 2005) (holding that, to exhaust remedies, a prisoner must file

                                   8   appeals in the place, and at the time, the prison’s administrative rules require). Thus, the

                                   9   submitting of letters and inmate request forms failed to properly exhaust these claims. It

                                  10   is also undisputed that plaintiff has a great deal of experience with the inmate grievance

                                  11   system and properly exhausted two other claims in this action as well as many other

                                  12   grievances. Defendants’ motion for summary judgment is granted and these claims are
Northern District of California
 United States District Court




                                  13   dismissed as unexhausted.

                                  14                                      MOTION TO DISMISS

                                  15          Defendants do not argue that the legal publication claim, or the legal box claim are

                                  16   unexhausted; rather, they contend that they fail to state a claim.

                                  17          Legal Standard

                                  18          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests for the

                                  19   legal sufficiency of the claims alleged in the complaint. Ileto v. Glock, Inc., 349 F.3d

                                  20   1191, 1199-1200 (9th Cir. 2003). All allegations of material fact are taken as true.

                                  21   Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, legally conclusory statements, not

                                  22   supported by actual factual allegations, need not be accepted. See Ashcroft v. Iqbal, 556

                                  23   U.S. 662, 678-79 (2009) (courts are not bound to accept as true “a legal conclusion

                                  24   couched as a factual allegation”). “A plaintiff’s obligation to provide the grounds of his

                                  25   entitle[ment] to relief requires more than labels and conclusions, and a formulaic

                                  26   recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly,

                                  27   550 U.S. 544, 555 (2007) (alteration in original) (internal quotation marks omitted).

                                  28   Rather, the allegations in the complaint “must be enough to raise a right to relief above
                                                                                     6
                                          Case 4:19-cv-05932-PJH Document 45 Filed 12/22/20 Page 7 of 13




                                   1   the speculative level.” Id.

                                   2          A motion to dismiss should be granted if the complaint does not proffer enough

                                   3   facts to state a claim for relief that is plausible on its face. See id. at 558-59, 574.

                                   4   “[W]here the well-pleaded facts do not permit the court to infer more than the mere

                                   5   possibility of misconduct, the complaint has alleged-but it has not ‘show[n]’-‘that the

                                   6   pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (alteration in orginal).

                                   7          Review is limited to the contents of the complaint, see Clegg v. Cult Awareness

                                   8   Network, 18 F.3d 752, 754-55 (9th Cir. 1994), including documents physically attached to

                                   9   the complaint or documents the complaint necessarily relies on and whose authenticity is

                                  10   not contested. See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). In

                                  11   addition, the court may take judicial notice of facts that are not subject to reasonable

                                  12   dispute. See id. (discussing Fed. R. Evid. 201(b)).
Northern District of California
 United States District Court




                                  13          Prisoners have a constitutional right of access to the courts. See Lewis v. Casey,

                                  14   518 U.S. 343, 350 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977). To establish a

                                  15   claim for any violation of the right of access to the courts, the prisoner must prove that

                                  16   there was an inadequacy in the prison's legal access program that caused him an actual

                                  17   injury. See Lewis, 518 U.S. at 349-51. To prove an actual injury, the prisoner must show

                                  18   that the inadequacy in the prison's program hindered his efforts to pursue a non-frivolous

                                  19   claim concerning his conviction or conditions of confinement. See id. at 351, 354-55.

                                  20          The deliberate delay of legal mail which adversely affects legal proceedings

                                  21   presents a cognizable claim for denial of access to the courts. See Jackson v. Procunier,

                                  22   789 F.2d 307, 311 (5th Cir. 1986). However, isolated incidents of mail interference

                                  23   without any evidence of improper motive or resulting interference with the right to counsel

                                  24   or access to the courts do not give rise to a constitutional violation. See Smith v.

                                  25   Maschner, 899 F.2d 940, 944 (10th Cir. 1990); Morgan v. Montanye, 516 F.2d 1367,

                                  26   1370-71 (2d Cir. 1975) (no claim where letter from prisoner's attorney opened out of

                                  27   prisoner's presence in single instance).

                                  28
                                                                                       7
                                           Case 4:19-cv-05932-PJH Document 45 Filed 12/22/20 Page 8 of 13




                                   1          Regulations limiting prisoners’ access to publications or other information are valid

                                   2   only if they are reasonably related to legitimate penological interests. See Thornburgh v.

                                   3   Abbott, 490 U.S. 401, 413 (1989) (citing Turner, 482 U.S. at 89). The test is the same

                                   4   regardless of whether inmates solicit the communication from the publisher, or the

                                   5   publisher distributes a publication to inmates who have not requested it. Crime & Justice

                                   6   America v. Honea, 876 F.3d 966, 975 (9th Cir. 2017).

                                   7          Analysis

                                   8          Legal Box

                                   9          In the amended complaint, plaintiff alleges that on August 18, 2018, his appellate

                                  10   attorney mailed a box of legal documents regarding a 16-year-old conviction, that was

                                  11   improperly denied and returned to the sender. Am. Compl. at 6-8. Plaintiff states that he

                                  12   is missing vital legal documents for his appeals and has suffered legal injuries as a result.
Northern District of California
 United States District Court




                                  13   Id. at 8. Exhibits attached to the amended complaint indicate that the legal box was

                                  14   improperly labeled and received by the prison’s reception and release unit, not the

                                  15   mailroom. Id. at 20-22. Plaintiff was advised to have his appellate attorney resend the

                                  16   box. Id.

                                  17          To state a claim, plaintiff must demonstrate that he suffered an actual injury while

                                  18   challenging his conviction. Lewis, at 349-51. Plaintiff has failed to present sufficient

                                  19   allegations in the amended complaint to show any injury as a result of not receiving his

                                  20   legal box. The legal box was returned to plaintiff’s appellate attorney in August 2018.

                                  21   From 2019 to 2020, plaintiff was pursuing relief in state court to strike a five-year

                                  22   sentencing enhancement. Docket No. 24 at 1-8.3 On May 28, 2020, the state court

                                  23   granted plaintiff relief and struck the five-year enhancement. Id. at 8. In addition, to

                                  24   plaintiff not showing any injury, his challenge to the conviction during the relevant time

                                  25   period was successful.

                                  26

                                  27   3
                                         Defendant's request for judicial notice is granted and the court takes judicial notice of
                                  28   the relevant state court records. See Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir.
                                       2007).
                                                                                      8
                                           Case 4:19-cv-05932-PJH Document 45 Filed 12/22/20 Page 9 of 13




                                   1          Furthermore, the exhibits attached to the complaint indicate that the legal box was

                                   2   not received by the named defendants in the mailroom but was returned by other prison

                                   3   staff. Plaintiff has failed to adequately describe the personal involvement of the named

                                   4   defendants. Liability may be imposed on an individual defendant under 42 U.S.C. § 1983

                                   5   if the plaintiff can show that the defendant’s actions both actually and proximately caused

                                   6   the deprivation of a federally protected right. Lemire v. Cal. Dept. of Corrections &

                                   7   Rehabilitation, 726 F.3d 1062, 1085 (9th Cir. 2013).

                                   8          Finally, defendants note that plaintiff was advised to have his attorney resend the

                                   9   legal box. This shows that this incident appeared to be an isolated mistake. Isolated

                                  10   incidents of mail interference without any evidence of improper motive or resulting

                                  11   interference with the right to counsel or access to the courts do not give rise to a

                                  12   constitutional violation. See Smith, 899 F.2d at 944.
Northern District of California
 United States District Court




                                  13          For all of these reasons, defendants’ motion to dismiss this claim is granted.

                                  14   However, plaintiff will be provided an opportunity to amend and he may file a second

                                  15   amended complaint.4 Plaintiff should address all of the deficiencies noted above in a

                                  16   second amended complaint. A second amended complaint must only address the

                                  17   existing claims.

                                  18          Legal Publications

                                  19          Plaintiff alleges that defendant Villarreal violated his rights on at least two

                                  20   occasions to receive letters and magazines from the Human Rights Defense News

                                  21   Agency which is a branch of Prison Legal News. Am. Compl. at 10. Plaintiff states that

                                  22   defendants Hood, Hallock, Parry and Short knew that this “was protected speech, and

                                  23   conduct”. Id. There are no specific allegations that defendants Hood, Hallock, Parry and

                                  24   Short took any affirmative actions to deny access to the legal publications. Exhibits

                                  25   attached to the amended complaint indicate that a March 2018 issue of Prison Legal

                                  26

                                  27   4
                                        With respect to this motion to dismiss, the court does not consider new allegations in
                                  28   plaintiff’s opposition regarding these claims. New allegations should be included in a
                                       second amended complaint.
                                                                                     9
                                           Case 4:19-cv-05932-PJH Document 45 Filed 12/22/20 Page 10 of 13




                                   1   News was not delivered to plaintiff because it did not contain his housing information.

                                   2   Am. Compl. at 33.

                                   3          Defendants argue in the motion to dismiss that plaintiff has failed to state a claim

                                   4   against Hood, Hallock, Parry and Short.5 Defendants contend that plaintiff failed to

                                   5   present any allegations that these defendants did any anything affirmative to deny him

                                   6   access to the publications. The motion to dismiss these defendants is granted.

                                   7          Plaintiff failed to present enough facts to state a claim for relief that is plausible on

                                   8   its face. See Twombly, 550 U.S. at 570. “While legal conclusions can provide the

                                   9   framework of a complaint, they must be supported by factual allegations. When there are

                                  10   well-pleaded factual allegations, a court should assume their veracity and then determine

                                  11   whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679. In the

                                  12   amended complaint, plaintiff failed to present sufficient allegations to show that these
Northern District of California
 United States District Court




                                  13   defendants were involved in the violation of his rights. Plaintiff will be provided an

                                  14   opportunity to amend to present additional allegations linking these defendants to the

                                  15   alleged constitutional violation. Plaintiff is again informed that he should present the

                                  16   additional allegations from his opposition in a second amended complaint. To the extent

                                  17   that the only involvement of these defendants was denying inmate appeals, plaintiff is

                                  18   informed that there is no constitutional right to a prison administrative appeal or grievance

                                  19   system to continue with such a claim. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th

                                  20   Cir. 2003); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988). A second amended

                                  21   complaint must only address the existing claims.

                                  22                                      MOTION TO COMPEL

                                  23          Defendants have also filed a motion to compel plaintiff to respond to their

                                  24   discovery requests. Defendants served plaintiff with discovery requests on April 20,

                                  25   2020. Motion to Compel (“MTC”) (Docket No. 37); Desta Decl. Exs. A-C. On April 27,

                                  26   2020, plaintiff filed a motion and among several issues, sought a 90-day extension to

                                  27
                                       5
                                  28    There are no arguments that the allegations against defendant Villareal should be
                                       dismissed.
                                                                                  10
                                         Case 4:19-cv-05932-PJH Document 45 Filed 12/22/20 Page 11 of 13




                                   1   respond to defendants’ discovery requests. Docket No. 18. Defendants had not received

                                   2   any responses from plaintiff and after plaintiff failed to respond to an October 5, 2020,

                                   3   meet and confer letter, defendants filed this motion to compel on November 5, 2020.

                                   4   MTC, Desta Decl. ¶ 3, Ex. D; Docket No. 36. Defendants seek the court to compel

                                   5   plaintiff to provide responses to their interrogatories and requests for documents and to

                                   6   deem admitted their requests for admissions because plaintiff failed to respond.

                                   7          Plaintiff filed an opposition and states that he responded to the April 20, 2020,

                                   8   discovery requests within 30 days. Opposition (Docket No. 40) at 2. Plaintiff provides

                                   9   very little support to his contention that he provided discovery responses to defendants.

                                  10   He also states that he sent all original documents to defendants. Opposition at 2. It is

                                  11   also troubling that around the same time plaintiff now states he was responding to the

                                  12   discovery requests he also filed a motion with the court seeking a 90-day extension to
Northern District of California
 United States District Court




                                  13   respond to discovery due to prison restrictions.

                                  14          Defendants motion to compel is granted in part. The court has reviewed the

                                  15   discovery requests and they are not overly burdensome and are properly tailored to the

                                  16   claims in this case. Plaintiff shall respond to defendants’ discovery requests by February

                                  17   1, 2021. Because two of the claims have been dismissed as unexhausted, plaintiff must

                                  18   answer defendants’ discovery requests as they pertain to the claim regarding the box of

                                  19   legal materials and the claim regarding the legal publications from the Human Rights

                                  20   Defense News Agency which is a branch of Prison Legal News. Many of the discovery

                                  21   requests do not involve documents, so plaintiff will only need to obtain prison records for

                                  22   a few requests.

                                  23                               MOTION TO APPOINT COUNSEL

                                  24          Plaintiff has also filed a motion to appoint counsel. There is no constitutional right

                                  25   to counsel in a civil case, Lassiter v. Dep't of Social Services, 452 U.S. 18, 25 (1981),

                                  26   and although district courts may “request” that counsel represent a litigant who is

                                  27   proceeding in forma pauperis, as plaintiff is here, see 28 U.S.C. § 1915(e)(1), that does

                                  28   not give the courts the power to make "coercive appointments of counsel." Mallard v.
                                                                                    11
                                         Case 4:19-cv-05932-PJH Document 45 Filed 12/22/20 Page 12 of 13




                                   1   United States Dist. Court, 490 U.S. 296, 310 (1989).

                                   2          The Ninth Circuit has held that a district court may ask counsel to represent an

                                   3   indigent litigant only in "exceptional circumstances," the determination of which requires

                                   4   an evaluation of both (1) the likelihood of success on the merits and (2) the ability of the

                                   5   plaintiff to articulate his claims pro se in light of the complexity of the legal issues

                                   6   involved. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Plaintiff has presented

                                   7   his claims adequately, and the issues are not complex. The motion is denied.

                                   8                                           CONCLUSION

                                   9          1. For the reasons set forth above, the motion for summary judgment and motion

                                  10   to dismiss (Docket No. 24) are GRANTED. Plaintiff’s unexhausted claims are dismissed

                                  11   without prejudice to refiling after they have been exhausted. Defendants Kuzmicz,

                                  12   Reynolds and Thompson are DISMISSED from this case.
Northern District of California
 United States District Court




                                  13          2. The remaining claims are DISMISSED with leave to amend in accordance with

                                  14   the standards set forth above. The second amended complaint must be filed no later

                                  15   than February 1, 2021, and must include the caption and civil case number used in this

                                  16   order and the words SECOND AMENDED COMPLAINT on the first page. Because an

                                  17   amended complaint completely replaces the original complaint, plaintiff must include in it

                                  18   all the claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th

                                  19   Cir. 1992). He may not incorporate material from the original complaint by reference;

                                  20   thus, plaintiff should also include the allegations against defendant Villareal. Failure to

                                  21   file a second amended complaint will result in this action only continuing against

                                  22   defendant Villareal. A second amended complaint must only address the existing

                                  23   exhausted claims that remain. No additional claims or parties may be added without

                                  24   leave of court or consent of all defendants. The court will screen a second amended

                                  25   complaint, if one is filed.

                                  26          3. The motion to compel (Docket No. 36) is GRANTED in part as set forth above.

                                  27   Plaintiff shall respond to defendants’ discovery requests as stated above, by February 1,

                                  28   2021. The clerk shall SEND plaintiff a copy of the discovery requests. Docket No. 37,
                                                                                      12
                                         Case 4:19-cv-05932-PJH Document 45 Filed 12/22/20 Page 13 of 13




                                   1   Exs. A-C.

                                   2          4. Plaintiff’s motions for judicial notice are DENIED as meritless.

                                   3          5. Plaintiff’s motion to appoint counsel (Docket No. 44) is DENIED.

                                   4          6. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the

                                   5   court informed of any change of address by filing a separate paper with the clerk headed

                                   6   “Notice of Change of Address,” and must comply with the court's orders in a timely

                                   7   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                   8   pursuant to Federal Rule of Civil Procedure 41(b).

                                   9          IT IS SO ORDERED.

                                  10   Dated: December 22, 2020

                                  11

                                  12                                                              /s/ Phyllis J. Hamilton
Northern District of California
 United States District Court




                                                                                                 PHYLLIS J. HAMILTON
                                  13                                                             United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     13
